Citation Nr: 1705785	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO. 12-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence was received to reopen a claim of entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

Additional VA medical evidence and lay statements have been associated with the claims file after the issuance of the last statement of the case (SOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in a December 2016 statement. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. In an October 2007 rating decision, the St. Petersburg, Florida, RO declined to reopen the claim of entitlement to service connection for a back condition. Although notified of the denial in a November 2007 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the claims file since the October 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the claim.

3. The Veteran's current back disorder did not manifest in service or within one year of separation from service, and it is not caused by or otherwise related to his active duty service. 


CONCLUSIONS OF LAW

1. The October 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2. As pertinent evidence received since the October 2007 rating decision is new and material, the criteria for reopening the claim for service connection for a back disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's application to reopen entitlement to service connection for a back disorder is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

VA's duty to notify was satisfied by a February 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The November 2012 VA examiner performed an in-person examination and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). This VA examination is adequate to decide the Veteran's claims. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

Application to Reopen Previously Denied Claim

The application to reopen entitlement to service connection for a back condition was previously denied in an un-appealed October 2007 rating decision issued by the St. Petersburg RO. Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In an October 2007 rating decision, the St. Petersburg RO declined to reopen the Veteran's claim because the Veteran did not submit any new and material evidence for the back disorder. Although notified of this decision by a November 2007 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the October 2007 rating decision, the Veteran submitted two May 2016 "buddy" statements from service members that allege an in-service injury to the Veteran's back. Given that the threshold for substantiating a claim to reopen is low, this evidence, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder and raises a reasonable possibility of substantiating the claim. 

Additionally, although the RO denied an application to reopen the previously denied claim in March 2010, it had the Veteran examined for an opinion regarding the current diagnosis and etiology of his back symptoms in November 2012. By affording the Veteran a new VA examination after the Veteran submitted his petition to reopen, VA conducted a de facto reopening of the claim. See Falzone v. Brown, 8 Vet. App. 398, 404 (1995); see also Shade, 24 Vet. App. at 110. Thus, the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran contends that his current back disorder was caused by an in-service back injury when he fell from a communications pole. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, 38 C.F.R. § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with lumbar spine degeneration, which is an arthritic disorder, and arthritis is defined as chronic in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply; thus, this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous VA treatment records, including a November 2012 VA examination report, show that the Veteran has a current back disorder. Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's November 1972 service enlistment examination does not show any abnormal back symptoms or complaints. However, the Veteran complained of back pain for a few months in an April 1974 service treatment record. A physical examination showed a muscle strain on the right lumbar area and the Veteran was given medication to alleviate his symptoms. Similarly, an October 1974 service treatment record documents the Veteran's complaints of back pain with exertion after he stood in a monthly parade for two hours. The medical professional's impression was a sprained back. A July 1976 service separation examination shows that the Veteran complained of recurrent back pain and the examiner noted that this back pain was due to a cold injury. 

Since the Veteran separated from active duty service, the RO denied an original claim of entitlement to service connection for a back condition in a June 1977 rating decision. The Veteran did not appeal this decision and he did not file another claim for this disorder until March 2007. However, the Veteran asserted in December 2012 and during the June 2016 Board hearing that he injured his back in service when he fell from a communications pole while performing his service duties. He alleged that a safety belt stopped him from hitting the ground but the belt also injured his back. The Veteran's contentions are buttressed by his DD-214, which shows that his military occupational specialty (MOS) was as an outside wire and antenna maintenance repairman. Moreover, two May 2016 "buddy" statements from fellow service members corroborate the Veteran's in-service account of an injury to his back. See 38 U.S.C.A. § 1154(a) (West 2014) (due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the service records, the official history of each organization in which the Veteran served, the medical records, and all pertinent medical and lay evidence). Thus, the second element of service connection is met. 

Regarding the third element of service connection, the medical evidence does not show complaints for back symptoms until 2002. Moreover, the presence of arthritis is not shown until June 2010 when the Veteran underwent an x-ray at a VA facility. This x-ray showed mild degenerative disc disease (DDD) at the L5-S1 spinal segments with narrowing, mild anterior hypertrophic spurring, mild facet hypertrophy at the lower lumbar spine, and mild vascular calcification; however, the remainder of the spine was unremarkable. Similarly, a December 2010 VA magnetic resonance imaging (MRI) scan showed mild degenerative changes in the lumbar spine with disc bulges. Since 2010, numerous VA treatment records show complaints and treatment for a back disorder; however, these records do not discuss the etiology of the Veteran's current back disorder. 

In November 2012, the Veteran underwent a VA examination during which the examiner diagnosed him with mild lumbar spine degeneration with a bulging disc. The examiner also noted that diagnostic studies show the presence of arthritis in the Veteran's spine. Following a physical examination, review of the Veteran's records, and consideration of the Veteran's self-reported history and symptoms, the examiner opined that the Veteran's current back disorder was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury, event, or illness. The examiner explained that the Veteran was seen on two occasions by medical profession in service. The examiner noted that the April 1974 service treatment record showed backache symptoms but no injury to the back was noted. The examiner also noted the October 1974 service treatment record in which the Veteran complained of a backache after standing for two hours in a parade. The examiner explained that the Veteran's claims file does not show any other complaints in service or any additional evidence of an injury in service. The examiner explained that the first documented complaint of back pain was in 2002, which was approximately 26 years after discharge from service. The examiner also noted that the Veteran' discharge history and separation examination noted that his back pain was due to cold weather, but that the back examination was otherwise normal. The examiner concluded that there was no evidence of a chronic ongoing condition associated with the Veteran's military service. 

In a December 2015 VA spine center consultation note, an MRI of the spine showed multilevel spondylosis. The Veteran reported pain on and off for more than 10 years. The Veteran also reported to the doctor that he previously worked in construction and that he injured his back when he fell from a communications pole while in service. The Veteran made similar contentions in a September 2011 VA physical therapy progress note where he further asserted that his symptoms have continued since the in-service injury. 

In addition to the medical evidence noted above, the Veteran asserted in a December 2012 substantive appeal (VA Form 9), that he has had back problems since his injury in 1973 or 1974. He also alleged that he has self-medicated himself with Tylenol and Bengay. He made similar assertions during a June 2016 Board hearing, where he also testified that he worked in construction and carpentry following his military service. 

The Veteran's current back disorder with did not manifest in service or within one year of separation from service. Specifically, while the Veteran's service treatment records show several complaints of painful back symptoms, they do not show the presence of an arthritic disorder. Moreover, while the Veteran alleges continuously painful back symptoms since service, there is no indication that these symptoms are due to an arthritic spine disorder. The evidence shows a time gap of approximately 34 years between the Veteran's separation from service and a diagnosis of DDD in the lumbosacral spine in June 2010. 

The Veteran's current back disorder is not caused by or otherwise related to his active duty service. The Board has considered the Veteran's assertions that his current disorder is caused by his in-service injury to his back. While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). DDD at the L5-S1 spinal segments, multilevel spondylosis, and mild degenerative changes in the lumbar spine with disc bulges require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

The Board has considered the September 2011 physical therapy progress note and the December 2015 VA spine center consultation note, in which medical professionals noted the Veteran's subjective history of an in-service injury and continuity of symptoms since that time. However, the November 2012 VA examiner's competent opinions are of more probative value as to the relationship between the Veteran's current back disorder and his active duty service because of the examiner's expertise, training, education, proper support and explanations, thorough review of the pertinent records, and the Veteran's self-reported symptoms. This examiner opined that it was less likely than not that the Veteran's current back disorder was incurred in or caused by his in-service injury, event, or illness. The examiner cited to the pertinent service treatment records, which showed complaints of painful back symptoms on two occasions and a service separation examination that indicated that the Veteran's back pain was due to cold weather. The examiner also noted the Veteran first complained of back pain approximately 26 years after discharge. The examiner determined that the Veteran's history and symptoms did not show evidence of a chronic ongoing condition associated with his military service. 

Because the probative evidence does not show that the Veteran's current back disorder was caused by his active duty service, the nexus element of service connection is not met. Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

The application to reopen a claim of entitlement to service connection for a back disorder is granted.

Service connection for a back disorder is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


